CAMPBELL, J.
The defendants were informed against for abduction, the information' charging that said defendants did commit the crime of abduction, in that on or about the 19th day of July, 1926, in Meade county, S. D., they “did wilfully, unlawfully, and feloniously persuade, induce, entice and take away one R. ánd one C., they being at the time females under the age of 18 years, from their parents, without the consent of the parents of the said R. and •C., for immoral purposes, debauchery, and illicit relationship, contrary to the form of the statutes,” etc. No severance was demanded, nor was any objection made to- the plain duplicity of the information, and upon their pleas of not guilty defendants were *113tried to a jury. A verdict of “guilty as charged in the information” was returned against each of the defendants, pursuant to which the court pronounced judgment, and sentenced each of said defendants to the penitentiary for a term of six years, refused them bail pending appeal, which was granted by this court (see State v. Maurer et al, 50 S. D. 644, 211 N. W. 457), and from such judgment and from the order denying their respective motions for new trial the defendants and' each of them have now appealed.
Appellants, by proper record and apt assignments of error, present for our consideration the question of the sufficiency of the evidence to sustain the verdict.
The offense is charged under chapter 1, Session Laws 1921, which reads as follows:
Section 1. That Section 4102 of the South Dakota Revised Code of 1919 be and the same is hereby amended to read asi follows:
“Section 4102. Every person who takes away any female under the age of fifteen years from her father, mother, guardian or other person having the legal charge of her person, without his or her consent, for the purpose of marriage; and every person who shall persuade, induce, entice, coerce, or take away any female under the age of eighteen years from her father, mother, guardian, or other person having the legal charge of her person for the purpose of debauchery, illicit relationship, concubinage, prostitution, or other immoral purpose is punishable by imprisonment in the state penitentiary not to exceed twenty years.”
Under that portion- of our statute here involved (which is similar to the statutes of many other state relating to the same crime) there are three essential elements of -the offense: First, there must be a persuading, inducing, enticing, coercing, or taking away of a female under the age of 18 years; second, the taking away, enticing, coercing, etc., of such female must be from her father, mother, guardian, or other person having legal charge of her person; third, such taking, enticing, etc., must be for the purpose of debauchery, illicit relationship, concubinage, prostitution, or other immoral purpose. To establish the offense charged in the information in this case it was necessary for the state to prove beyond a reasonable doubt that the females in question were under the age of 18 years; that the appellants persuaded, induced, enticed, *114or took said females from their parents without the consent of the parents; and that such taking was for debauchery, illicit relationship, or immoral purposes. The gist of the offense in abduction, under statutes such as ours, is the taking of the female, under the statutory age and without the consent of her parents or guardian, for the purpose and with the intent of subjecting the female to sexual relations within the prohibition of the statute. The phrase “illicit relationship” used in the statute and in the information in this case very clearly means illicit and unlawful sexual intercourse. The word “debauchery” as used in our statute and similar statutes and in this information has a quasi technical meaning and is practically synonymous -with the phrase “carnal knowledge.” See State v. Curran, 51 Iowa, 112, 49 N. W. 1006; State v. Wheeler, 108 Mo. 558, 18 S. W. 924; Putman v. State 29 Tex. App. 454, 16 S. W. 97, 25 Am. St. Rep. 738; State v. Whalen, 98 Iowa, 662, 68 N. W. 554; State v. Long, 238 Mo. 383, 141 S. W. 1099.
The words “other immoral purpose” in the statute and the information were correctly defined by the learned trial judge in his instructions to the jury in the following language:
“The taking of the girls by the defendants must have been for the purpose of debauchery, illicit relationship, concubinage, prostitution or other immoral purpose. The words, ‘other immoral purpose/ as used in this statute do not mean any other improper or illegal purpose, but mean that the ‘other immoral purpose’ must have been a purpose of like kind or similar to the purpose of illicit relationship, concubinage or prostitution. In other words, such other immoral purpose must have been a purpose to commit some sexual crime with these girls similar in character to those listed and described in the statute as concubinage, prostitution, debauchery or illicit relationship” — ’which instruction was not excepted to and became the law of the case; and the learned trial judge further and correctly instructed the jury (there being no claim by the state in this case of any taking for the purpose of prostitution) that it ’Was necessary in this case for the state to prove that the appellants “enticed these two girls from their parents, with the specific intention of having illicit sexual relations with them.”
As we understand the situation, appellants in this case concede in substance that the females in question were under the age of 18 years; that they were taken away from the custody of their parents *115by the appellants without the consent of such parents; 'but appellants most vigorously contend that the state entirely failed to prove, beyond a reasonable doubt or at all, that such taking was for any of the purposes prohibited by the statute as defined by the instructions of the court.
That, under such a statute as this, the state must prove beyond a reasonable doubt, not only a taking within the meaning of the statute, but a taking for a prohibited purpose, and that mere proof of the taking does not raise a presumption that the taking was done with the specific intent necessary to constitute the offense under the statute, is too plain for argument.
“To abduct a female is no crime under the laws of this state, unless, among other prescribed conditions, the abduction is for some one or more of several purposes mentioned in sections 333, 334, and 335. Penal Code 1903.” Linden v. Oster, 37 S. D. 113, 156 N. W. 911.
“And the rule is firmly established, indeed it is elementary, that, where as here the statute makes an offense to consist of an act coupled with a specific intent, the doing of the act raises no presumption that the act was done with the specific intent; but such intent, as well as the act, must be found by the jury as a matter of fact before a conviction can legitimately result.” State v. Gibson, 111 Mo. 92, 19 S. W. 980.
“If the evidence establishes only a taking and fails to show1 that it was for the prohibited purpose it is insufficient to sustain the conviction. * * * It is elementary when a specific intent is required to make an act an offense, that the doing of the act does not raise a presumption that it was done with the specific intent.” People v. Plath, 100 N. Y. 590, 3 N. E. 790, 53 Am. Rep. 236.
The material facts developed by the evidence in this case are substantially as follows; Appellants are young men residing in Harding county, little known in Sturgis, and there was no- previous acquaintance between appellants, or either of them, and the females in question. R. resided with her parents in Sturgis and was just past 15 years of age. 'C. was also a little more than 15 years of age. Her parents resided on a farm some ten miles from Sturgis ; but at the time in question C. was working as a domestic for a family in Sturgis and had been so employed for about two weeks. On the 19th day of July, 1926, as the appellant Duffy was walking *116down the street in Sturgis with some other young men, he met the two girls and made a remark to the young man with whom he was walking' something to this effect: “That’s a cute girl,” or “Cute girls.” The girl >R. made some comment back, such as, “Yes, we are cute,” or some similar remark. A little later in the afternoon Duffy again met the R. 'girl on the street and stopped and asked her if she did not want to go- for an automobile ride with him and his friend. ¡She said that she would get her girl friend. Shortly afterwards the appellants, -driving a Jewett coach belonging to appellant Maurer, drove around the corner at the Majestic Theater and the girls, w-ho had reached there at the same time, got into the -car, the C. girl getting in the front seat with Maurer and the R. girl in the back seat with Duffy.
The mother of the R. girl came up the street just in time to see the girls get in the car and -drive off, -but was not within speaking distance. This was about 4 o’clock in the afternoon. The car was driven from the point where the girls got in down Junction avenue, toward Rapid 'City, then turned east one block, then north to the road leading toward Fort Meade; they -drove to the sawmill at Fort Meade and turned and came back toward Sturgis, stopping at a point o-n the military reservation, where one of the appellants got out and secured a bottle of intoxicating liquor apparently hidden along near the road and all took a drink, or at least pretended to take a drink. They then drove to-the point on-Lazelle street where the road turns toward Newell and drove up what -is known as the “Sly Hill.” At the top of Sly Hill they had a puncture,which was repaired, and they then drove north, getting-off of the regular road an-dl driving up near Bear Butte, whi-ch required them to drive through some fields to get back' onto the Newell road, the C. girl directing them, as s-he was acquainted with the country, it being no-t far from -her home.
■ Then -they -drove on through Newell and from there to the experiment farm, where one or both of the appellants talked to some person they knew, and then on the way out picked up a bottle of moonshine from, out of the alfalfa. They drove to Nislan-d, the bottle being cached in a field-. They all had supper at Nisland, and the appellants left the girls at the restaurant while they went out to cash a check.
The girls, after waiting a while for the appellants, went on *117out and got into the car, where they remained until appellants returned. They then drove through Belle Pourche and1 Spearfish to Deadwood, where they went to a dance in the amusement park. This was a public dance and very largely attended. At this- dance the brother of the 'R. girl talked to both the girls and the appellants and advised them that they should return home, and he testified that the appellants said they would take the girls home. This was about io or ii o’clock in the evening.
It may here be noted that the mother of the R. girl, who- had seen the two girls get into the car on the street in Sturgis about 4 o’clock in the afternoon, had testified that about 7 o’clock that evening, her daughter not having returned, she requested the officers to make a search for the girl and also told her husband and her son about -the situation before advising the officers. The brother of the girl R. had received this information from his mother before he went to the -dance at Deadwood, where the girls presently came in the company of appellants and where the girl R. dance-d with both appellants and with her brother; but he made no effort •to take the girls, or even his sister, into his -custody or to- take them home, but as -he says: “I told my sister that the folks were looking for her and wanted her to go home.” He said that the girls and the appellants wanted to dance a little more, but that he told ■them that they should go home and they could dance some other time, and they left. The brother paid no further attention to the matter, but stayed there at the d'ance until it. broke .up.
After leaving the dance at Deadwood the appellants and the two girls went to Dead-. All four of the party were of the opinion when they started for Lead that another public dance was in progress there, but on arriving found they were mistaken in that regard. On the way -to Lead they -had another puncture, and at Lead considerable time was taken up in getting some tires repaired at a tire shop. The appellants left the girls at either the tire shop or the car and went up town. T-he girls walked around Lead for some time and met the appellants- and returned to the' car with them. Appellants had obtained some cider at Lead. They then went back to Deadwood and picked up the bottle containing what was left of the moonshine, which had been cached when they went to Deadwood- to -the dance. The girls testified that appellants mixed the cider with what was left of the moonshine and they *118then drove out of Deadwood and to Spearfish. At both Spearfish and Belle Fourehe they stopped and tried to get something to eat, but all of the eating houses were closed; it being then 2 or 3 o’clock in the morning. They then drove toward Newell. About 5 o’clock a stop was made at a road camp before they reached Newell, where a young man testified he talked to the party and asked the girls where they were going, and one of the girls said1 they were going to Buffalo. The girls testified that they stopped at another road camp, where a jug containing more moonshine was purchased and taken in the car, some of which was drunk. At some store they stopped and got something to eat.
The evidence shows that the appellant Maurer had been subpoenaed as a witness in a trial or hearing that was to be held on that afternoon of the 20th at Buffalo, and that this matter had been discussed and the party had agreed to go to. Buffalo for that purpose. They reached Buffalo some time about 1 o’clock in the afternoon. They drove on through the town, and deposited the jug containing what was left of the moonshine under a culvert about a half mile out of town.
Thereupon they returned to Buffalo and drove up to the courthouse. The girls stated that they wished to go down to the hotel, whereupon appellants drove down to the hotel and let the girls out of the car and' both appellants drove back up to the courthouse. The girl R. testified: “We were expecting to start back as soon as the hearing was over. That was the arrangement that had been made as soon as Art was released from the trial we would all start back. We went to Delinger’s hotel and the boys went up to the courthouse to attend the trial. I was in the basement of the hotel and there was some little girls there at that time, Delinger’s daughters. While we were there waiting for the boys to come down we were dancing and playing the piano and singing.’’
The proprietor of the hotel became suspicious that the two girls were running away from home, and he had his little daughter go and ask them why they came to Buffalo and why they wanted to go back and then went and informed the sheriff, who-, after making some investigation of the matter, arrested appellants. Meantime the parents of the girl R. had found out that the party had gone to Buffalo,' and they came to Buffalo, reaching there about 5 o’clock in the afternoon and finding the girls at the home of the *119sheriff. They thereupon took charge of both girls, remained in Buffalo that night, and took them home the next day.
Consent of the abducted female is, of course, no defense in a prosecution for abduction, but it should be noted in this case that nothing -was done at any time that -was really objected- to in any serious manner by either of the girls. R. testified1: “I think the dance was mentioned on the road from Nisland to Belle Fourche but I am not sure. It was -then first suggested that the crowd should attend the dance in Deadwood; -that was some time between six and seven in the evening. We all agreedi to attend that dance and make that trip. It was agreeable to all, both the boys and girls, to go to the dance.”
There is no syllable of evidence in the record that either of the appellants attempted in any way or manner to -have any sexual relations with either of the girls at any time or proposed any such relations. R. testified that appellants • had their arms around the girls and kissed them, but did nothing else, and said: “Well, I guess we girls were quite willing to take the ride up to Buffalo. We were willing to take the ride up to Buffalo, -before' any one said anything about it or -before our parents came up there, the trip just suited we girls and we were having a good time. There was nothing wrong about it so far as I know and the boys had not done anything wrong to either of w'e girls.” -
It does appear -that on several occasions on the trip appellants made use of profane and obscene language; as the girl C. said, “They swore some.” But it does not appear that the sensibilities of the females in question were in anywise offended by the language used. The girl C. said that when she was riding with the appellant Maurer in the front seat, Duffy, riding 'in the back seat with the girl R., annoyed her (C.) by kicking the back of the front seat, and she also states that on one occasion he put his hand on •her knee under her -skirt, but it is entirely apparent from the testimony that there was nothing serious about either of these transactions and nothing about either of them under the circumstances which proved the intention to have sexual intercourse. With reference to these matters, C. testified: “Out by the Butte he kicked me in the back with the seat. I was sitting in the front and he kicked the seat. From the time we left the Butte and until he quit driving we got along nicely and our relations were friendly, *120and he never in any way mistreated me during that time. The only thing that occurred on this trip was that he put his hand, on my knee under my skirt and used bad language. He did not - use bad language at -the time he put his hand on my knee. Jack only used1 bad language at the Sly Hill and out at the Butte, those two-occasions. The only things that occurred between me and Jack, he put his hand under my skirt on my knee and hugged me. I to-ld him to take his hand away from my knee and he quit and never bothered again and he never said any insulting things to me. I told him that I did not-like that kind of attention andi he desisted and treated me like a gentleman from that time on.”
She also testified, with reference to the appellant Dufify putting his hand on her knee: “That is the only thing that occurred on that trip of that character. There was nothing worse than that and nothing stronger than that. I was with the other girl all the time from the time we started until M-r. and Mrs. R. came to. Buffalo and nothing further occurred than the incident I have mentioned in my presence or hearing on the whole trip.”
There is not in the record in this case a single syllable of evidence showing or tending to show that the appellants, or either of them, had sexual relations with either of the girls in question, or made any effort or attempt to have such relations, or requested either of the girls to indulge in any such relations. Indeed, the evidence of the state’s own witnesses distinctly and affirmatively shows otherwise and is direct and positive to the effect that there was no such effort or attempt. If appellants took the girls in question with the intention of having sexual relations with them, they certainly had every opportunity to attempt or request such relations. Yet the record utterly fails to show that they did either, and on the contrary the testimony offered by the state affirmatively shows that nothing of the sort occurred.
Speaking of “intent” in connection with a charge of assault with in-tent to commit rape, the Supreme Court of North Carolina said, omitting citations:
“It must be established by evidence that does more than raise a mere suspicion, a conjecture or possibility, for 'evidence which merely shows it possible for the fact in issue to be as alleged, or which raises a mere conjecture that it is so, is an insufficient foundation for a verdict, and should not be left to- the jury.’ * * * *121There is no evidence in this case,-in our opinion, from which a jury might reasonably come to the conclusion that the defendant intended to have carnal knowledge of the person of the prosecutrix,- at all hazards and-'against her 'will. At -most, the circumstances only raised a suspicion of his purpose, and therefore should not have been left ’to -the consideration of the jury.” State v. Massey, 86 N. C. 658, 41 Am. Rep. 478.
“It is therefore necessary -that the acts and conduct of the prisoner should be shown to be such, that there cari be no' reasonable doubt as to the criminal intent. If these acts and conduct are equivocal, or equally consistent with the absence of "the feloniods intent charged in -the indictment, then" it is clear -that they are in- ' sufficient to warrant a verdict of guilty.” Commonwealth v. Merrill, 14 Gray (Mass.) 415, 77 Am. Dec. 336.
“But it must'not only appear that the female was taken away or induced to leave through the active influence or persuasion of the accused, but it must also appear that it was -done for the illicit purpose defined, and without such proof the prosecution must fail, * * * But notwithstanding the presence -of some suspicious circumstances, in addition to the facts mentioned, we think the evidence altogether too slender to establish the guilt of the defendant. Whatever the truth may be, we think the state failed to sustain this charge by adequate proof. * * * The evidence in the case shows great moral depravity on the part of the defendant, bu-t was insufficient, as we think, to establish the particular offense charged,-and there must be a new trial.” State v. Jamison, 38 Minn. 21, 33 N. W. 712.
The foregoing citations parallel the situation in • the present case. On the point of intent we think, in the words of the Texas court (Lawrence v. State [Tex. Cr. App.] 32 S. W. 539), that “the proof is entirely of too flimsy a character to authorize a conviction for "an offense of this grave character.”. We are cited to no case by the state, and we find none in our own investigations, •where conviction for statutory abduction has been sustained upon so weak a showing as to the element of intent as is found in the present case". The conduct of the appellants was reprehensible in the extreme.- Equally reprehensible was the conduct of the females in question, who were willing participants in the entire transaction, but it certainly cannot be said tha-t the state proved beyond a rea*122sonable doubt that there was ever any specific intent on the part of the appellants, or either of them, to have sexual relations with either of these girls. To say, under the circumstances of this case and from the evidence here introduced, that appellants in fact intended to do anything more than they did, or anything different from what they did, is to depart from proof and to indulge an assumption that is flatly contradicted and1 rendered untenable by the testimony of the state’s own witnesses. A conviction in a criminal case must rest upon a more substantial foundation.
If the evidence of the state is true the appellants in this case were guilty of other violations of law (including various violations of the intoxicating liquor law and perhaps the offense of contributory delinquency under R. C. 1919, §§ 10005-100x3-) and are doubtless deserving of punishment therefor, but that fact does not justify their conviction for the particular statutory crime of abduction in the face of an utter failure of proof upon the part of the s-t-ate with reference to one of the essential elements of the crime.
The judgment and order appealed from are reversed.
MIIS'ER, C., sitting in lieu of BROWN, J., absent.
POLEEY, BURCH, and MISER, JJ., concur.